Case 5:21-cv-01124-CAS-RAO Document 5 Filed 07/29/21 Page 1 of 2 Page ID #:22

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      EDCV 21-1124 CAS (RAO)                                Date:    July 29, 2021
 Title:         David Fink v. Sarkis Ohannessian, et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                       N/A
                  Deputy Clerk                                 Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                       N/A                                                N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE WHY COMPLAINT
                        SHOULD NOT BE STAYED [1]


       On July 2, 2021, Plaintiff David Fink filed a civil rights complaint (“Complaint”)
pursuant to 42 U.S.C. § 1983, and a request to Proceed Without Prepayment of Filing Fees (“IFP
Request”). Dkt. Nos. 1, 2.

        In brief, Plaintiff alleges that he was arrested in Idaho in March 2015 and thereafter an
arrest warrant was issued for him in San Bernardino County, California. Complaint at 4. He
alleges that while he was in jail in Idaho, Defendant San Bernardino County Chief Deputy Sheriff
Sarkis Ohannessian listened to a recording of a call that Plaintiff made from his jail cell regarding
his intention to hire a “good lawyer” and then, without legal authority, Defendant Ohannessian
drafted and executed warrants that were signed by Defendant San Bernardino County Superior
Court Judge John Pacheco to seize a total of $12,257.42 of Plaintiff’s assets. Id. at 4-5. Plaintiff
alleges that Defendant Ohannessian’s motive was to “deprive Plaintiff of his Sixth Amendment
right of counsel of choice.” Id. at 7. Plaintiff alleges that Defendant San Bernardino County
Sheriff John McMahon allowed Defendant Ohannessian to obtain the seizure warrants without
proper authority and then refused to comply with a subsequent court order to return the seized
assets. Id. at 5, 7.

       Plaintiff alleges that Defendants’ actions violated his rights under the Fourth, Sixth, and
Fourteenth Amendments. Complaint at 6-7. Plaintiff also asserts state law fraud claims against
Defendants Ohannessian and Pacheco. Complaint at 6. Plaintiff seeks declaratory relief and actual
and punitive damages. Complaint at 8.

        Because the underlying criminal proceedings that Plaintiff describes in the Complaint are
currently pending in Los Angeles County Superior Court, Case No. BA435472, Plaintiff is ordered
to show cause why his Complaint should not be stayed pursuant to Younger v. Harris, 401 U.S.


CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                Page 1 of 2
Case 5:21-cv-01124-CAS-RAO Document 5 Filed 07/29/21 Page 2 of 2 Page ID #:23

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      EDCV 21-1124 CAS (RAO)                                  Date:    July 29, 2021
 Title:         David Fink v. Sarkis Ohannessian, et al.


37, 46, 91 S. Ct. 746, 27 L. Ed.2d 669 (1971) (reaffirming “fundamental policy against federal
interference with state criminal prosecutions”). See Heck v. Humphrey, 512 U.S. 477, 487 n. 8,
114 S. Ct. 2364, 129 L. Ed. 2d. 383 (1994) (“[I]f a state criminal defendant brings a federal civil-
rights lawsuit during the pendency of his criminal trial, appeal, or state habeas action, abstention
may be an appropriate response to the parallel state-court proceedings.”); see also Wallace v. Kato,
549 U.S. 384, 393-94, 127 S. Ct. 1091, 166 L. Ed. 2d 973 (2007) (“If a plaintiff files a [civil rights]
claim related to rulings that will likely be made in a pending or anticipated criminal trial[], it is
within the power of the district court . . . to stay the civil action until the criminal case or the
likelihood of a criminal case is ended . . . If the plaintiff is ultimately convicted, and if the stayed
civil suit would impugn that conviction, Heck will require dismissal; otherwise, the civil action
will proceed, absent some other bar to suit.”); Gilbertson v. Albright, 381 F.3d 965, 984 (9th Cir.
2004) (“Younger principles apply in an action for damages pursuant to 42 U.S.C. § 1983 in which
the federal plaintiff brings a constitutional challenge to a state proceeding when that proceeding is
ongoing; the state proceeding is of a judicial nature, implicating important state interests; and the
federal plaintiff is not barred from litigating his federal constitutional issues in that proceeding.”).

       In light of the foregoing, IT IS HEREBY ORDERED that Petitioner shall show cause in
writing, on or before August 27, 2021, why this action should not be stayed pending a final
decision in the state court criminal proceedings. Petitioner is expressly warned that failure to
timely file a response to this Order will result in a recommendation that this action be
dismissed with prejudice for his failure to prosecute pursuant to Federal Rule of Civil
Procedure 41(b).

       IT IS SO ORDERED.




                                                                                                 :
                                                                                                 dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                  Page 2 of 2
